Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 1 of 6 PageID #: 47394



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


    FRACTUS, S.A.,

                 Plaintiff,
                                                              JURY TRIAL DEMANDED
    v.



    AT&T MOBILITY LLC,

                 Defendant,



    CELLCO PARTNERSHIP D/B/A VERIZON
    WIRELESS,
                                                             Case No. 2:18-cv-00138-JRG1
                 Defendant,



    COMMSCOPE TECHNOLOGIES LLC and
    CELLMAX TECHNOLOGIES AB,

                 Intervenor-Defendants.



                                 FRACTUS’S UNOPPOSED
                              MOTION TO EXPEDITE BRIEFING

         Plaintiff Fractus, S.A. (“Fractus”) respectfully moves for expedited briefing on its Partially

Opposed Motion to Amend the Docket Control Order. Dkt No. 485.




1
  The instant motion affects only Case No. 2:18-cv-00138-JRG (“the Verizon case”), because, to
the best of Fractus’s understanding, Amphenol sells infringing products only to Verizon, not to
AT&T or T-Mobile.
Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 2 of 6 PageID #: 47395



       Local Rule CV-7(e) provides that “[a]ny party may separately move for an order of this

court lengthening or shortening” the period within which a response may be filed. Fractus

respectfully requests expedited briefing in light of several pending and upcoming deadlines.

       The parties have agreed to the following briefing schedule and therefore seek leave of Court

to proceed in accordance with the schedule set forth below. No further briefing will be submitted

without further order of the Court.

                      Brief                                    Submission Deadline

 Defendants’ Opposition Brief                       July 15, 2019

 Fractus’s Reply Brief                              N/A

 Defendants Sur-Reply Brief                         N/A



Dated: July 2, 2019                          Respectfully submitted,

                                             /s/ Michael Ng
                                             Michael Ng
                                             California State Bar No. 237915 (Lead
                                             Attorney)
                                             Daniel A. Zaheer
                                             California State Bar No. 237118
                                             Michael M. Rosen
                                             California State Bar No. 230964
                                             michael.ng@kobrekim.com
                                             daniel.zaheer@kobrekim.com
                                             michael.rosen@kobrekim.com
                                             KOBRE & KIM LLP
                                             150 California Street, 19th Floor
                                             San Francisco, CA 94111
                                             Telephone: 415-582-4800
                                             Facsimile: 415-582-4811

                                             Hugham Chan
                                             Washington DC Bar No. 1011058
                                             Kimberly Perrotta Cole
                                             Washington DC Bar No. 495574
                                             hugham.chan@kobrekim.com



                                                2
Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 3 of 6 PageID #: 47396



                                    kimberly.cole@kobrekim.com
                                    KOBRE & KIM LLP
                                    1919 M Street, NW
                                    Washington, DC 20036
                                    Telephone: 202-664-1956
                                    Facsimile: 202-510-2993

                                    George Stamatopoulos
                                    New York State Bar No. 5163340
                                    Benjamin J.A. Sauter
                                    New York State Bar No. 4691515
                                    Steven W. Perlstein
                                    New York State Bar No. 2982478
                                    george.stamatopoulos@kobrekim.com
                                    benjamin.sauter@kobrekim.com
                                    steven.perlstein@kobrekim.com
                                    KOBRE & KIM LLP
                                    800 Third Avenue
                                    New York, NY 10022
                                    Telephone: 646-658-4972
                                    Facsimile: 212-488-1220

                                    Adriana Riviere-Badell
                                    Florida State Bar No. 30572
                                    Gabriela Ruiz
                                    Florida State Bar No. 46844
                                    Joshua Kushner
                                    Florida State Bar No. 93597
                                    adriana.riviere-badell@kobrekim.com
                                    gabriela.ruiz@kobrekim.com
                                    Joshua.kushner@kobrekim.com
                                    KOBRE & KIM LLP
                                    201 South Biscayne Boulevard, Suite 1900
                                    Miami, Florida 33131
                                    Telephone: 305-967-6100
                                    Facsimile: 305-967-6120

                                    /s/ Elizabeth L. DeRieux
                                    S. Calvin Capshaw
                                    Texas State Bar No. 03783900
                                    Elizabeth L. DeRieux
                                    Texas State Bar No. 05770585
                                    ccapshaw@capshawlaw.com
                                    ederieux@capshawlaw.com
                                    CAPSHAW DERIEUX LLP
                                    114 E. Commerce Ave.



                                      3
Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 4 of 6 PageID #: 47397



                                    Gladewater, TX 75647
                                    Telephone: 903-845-5770

                                    /s/ Andrea L. Fair
                                    T. John Ward Jr.
                                    Texas State Bar No. 00794818
                                    Claire Abernathy Henry
                                    Texas State Bar No. 24053063
                                    Andrea L. Fair
                                    Texas State Bar No. 24078488
                                    jw@jwfirm.com
                                    claire@wsfirm.com
                                    andrea@wsfirm.com
                                    WARD, SMITH & HILL, PLLC
                                    PO Box 1231
                                    Longview, TX 75606
                                    Telephone: 903-757-6400
                                    Facsimile: 903-757-2323

                                    Attorneys for Plaintiff
                                    Fractus, S.A.




                                       4
Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 5 of 6 PageID #: 47398



                               CERTIFICATE OF SERVICE

        I certify that the foregoing document was served by ECF on July 2, 2019, and has been

 served on all counsel who have consented to electronic service.

                                                                   /s/ Michael Ng
                                                                   Michael Ng
Case 2:18-cv-00135-JRG Document 488 Filed 07/02/19 Page 6 of 6 PageID #: 47399



                            CERTIFICATE OF CONFERENCE

       Counsel has complied with the meet and confer requirement in Local Rule CV-7(h).

Counsel for Fractus, S.A. conducted a telephone call on July 1, 2019 with counsel for Verizon and

CommScope. The parties agreed on the schedule set for herein. Fractus S.A.'s motion is not

opposed.

                                                                 /s/ Michael Rosen
                                                                 Michael Rosen
